DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawing reference character “1A” is noted in Fig. 1, which is not described in the instant specification.  However, reference character 1A is considered to refer to the area depicted as a close-up view in Fig. 1A.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it exceeds 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the end" in line 4.  There is insufficient antecedent basis for this limitation in the claim because an end has not been previously introduced in the claim and a branch has more than one end.  It is recommended to change “the end” to “an end” in line 4 of claim 1.
Claim 4 recites the limitation "the light" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a light has not been previously introduced in the claim.  A plurality of light sources is noted as being introduced in claim 1, and therefore it is unclear if the claimed light (i.e. singular) refers to the previously introduced light sources (i.e. plural) or to light being emitted from the light source.  In the interest of advancing prosecution, the disputed limitation is considered to reference the light sources to be consistent with the description in paragraph 00017 of the instant specification where the lights can be light emitting diodes (i.e. light sources).
Claim 4 recites the limitation "the end" in line 2.  There is insufficient antecedent basis for this limitation in the claim because an end (i.e. an end of the sub-branches instead of the end of the branches) has not been previously introduced in the claim and a sub-branch has more than one end.  It is recommended to change “the end” to “an end” in line 4 of claim 1.
Claim 9 recites a method-based limitation for the product claim without actually reciting the structural limitations resulting from the method.  It is suggested to change “coating at least a portion” to “a coating on at least a portion” (i.e. insert the words “a” and “on”) so that the claim recites structural limitations instead of a method.  Support for this recommended change is found in paragraph 0004 of the instant specification wherein the trunk and/or branches (i.e. portions of the tree) can have a coating, such as with a white colored polymer.
Claim 17 recites the limitation "the one or more of the branches" in line 4.  There is insufficient antecedent basis for this limitation in the claim because branches were previously introduced as a plurality in line 3 of claim 17.  It is suggested to change the limitation to “one or more of the plurality of branches” (remove the word “the” and maintain consistent terminology).
Claims 2-3, 5-8, 10-13, and 18 are rejected as they depend on a rejected claim.

Interpretation of the following claim limitations are not considered to be indefinite as outlined for clarity of the record:
Claim 5 recites the limitation "the trunk’s shape" in line 1.  The antecedent basis for this limitation in the claim is considered to be clear because the trunk necessarily has a shape and no description is provided of the shape being changeable.
Claim 3 (line 1), claim 7 (line 2), claim 9 (line 2), and claim 15 (line 2) recite “the tree”.  The antecedent basis for this limitation in the claims is considered to refer to the decorative artificial tree since no other tree is claimed or otherwise described in the instant specification.
Claim 12 recites the limitation “the base” in line 1.  The antecedent basis for this limitation is considered to refer to the previously introduced detachable base; however, it is recommended to use consistent terminology when referring to the same claimed feature.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US PGPub. No. 2009/0003012).
Claim 1: Hsu teaches a lighting tree (i.e. an artificial tree) with decorative effects (i.e. the  artificial tree is a decorative artificial tree) (paragraph 0005).  The tree includes a base, a stand 11 mounted on the base, multiple branches connected to the stand (i.e. a plurality of branches attached to the stand), multiple leaves expanding from each of the branches, and a control box (paragraph 0011).  As depicted in Fig. 1, the stand 11 corresponds to the instantly claimed trunk.  Hsu teaches that each branch may be a hollow tube with a lighting element mounted in one end of the tube (i.e. a light source placed at the end of each branch) (paragraph 0012).  Since there are multiple branches, this is considered to teach a plurality of light sources placed at the end of one or more of the branches).  The control box activates the lighting elements to produce light (i.e. the lights sources illuminate) (paragraph 0014) and is equipped with a speaker to output sounds (i.e. the tree includes a speaker and the speaker plays audio) (paragraph 0015).
Claim 17: Hsu teaches a lighting tree (i.e. an artificial tree) with decorative effects (i.e. the  artificial tree is a decorative artificial tree) (paragraph 0005).  The tree includes a base, a stand 11 mounted on the base, multiple branches connected to the stand (i.e. a plurality of branches attached to the stand), multiple leaves expanding from each of the branches, and a control box (paragraph 0011).  As depicted in Fig. 1, the stand 11 corresponds to the instantly claimed trunk.  Hsu teaches that each branch may be a hollow tube with a lighting element mounted in one end of the tube (i.e. a light source placed at the end of each branch) (paragraph 0012).  Since there are multiple branches, this is considered to teach a plurality of light sources placed at the end of one or more of the branches).  The control box activates the lighting elements to produce light (i.e. the lights sources illuminate) (paragraph 0014) and is equipped with a speaker to output sounds (i.e. the tree includes a speaker and the speaker plays audio) (paragraph 0015).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-6, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub. No. 2009/0003012) as applied to claim 1 above, and further in view of Chin et al. (US PGPub. No. 2007/0253191).
Claim 2: The teachings of Hsu regarding claim 1 are outlined above.  Hsu teaches a lighting tree (i.e. an artificial tree) with decorative effects (i.e. the  artificial tree is a decorative artificial tree) (paragraph 0005) wherein the tree includes a base, a stand 11 mounted on the base, multiple branches connected to the stand (i.e. a plurality of branches attached to the stand), multiple leaves expanding from each of the branches, and a control box (paragraph 0011).  However, Hsu does not teach where the branches can be moved to a different position.
In a related field of endeavor, Chin teaches a Christmas tree with folding branches for ease of storage (i.e. a user may move the branches from a displayed position shown in Figs. 1 and 4 to a folded position shown in Fig. 5 and vice versa) (paragraph 0005).  The tree also has an audio system for playing sounds or music (paragraph 0005) and may have lights in the branches of the tree wherein power from the base unit to the lights is conducted via wires and contact points (paragraph 0034).  Chin teaches that the trunk is made in sections and connectors are designed to accept the branches of the tree and which may be attached with pins (paragraph 0019).
As Hsu and Chin both tach an artificial lighted tree, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hsu to include where the branches attach to the trunk with pins so that the branches will fold for each of storage as taught by Chin, and one would have had a reasonable expectation of success.  
Claim 3: Chin teaches a Christmas tree with folding branches for ease of storage (i.e. a stowed configuration) (i.e. a user may move the branches from a displayed position as shown in Figs. 1 and 4 to a folded position as shown in Fig. 5 and vice versa as the attachment is with pins) (paragraph 0005).
Claim 5: Chin shows a Christmas tree where the trunk is not broken into segments (Fig. 1) and therefore renders as obvious that the shape of the trunk is not configured to be changed.  Furthermore, it is noted that even if the trunk was in segments, the courts have held that making a structure separable or making a structure integral (i.e. a single unit, and therefore the shape would not be changeable) would be obvious to one of ordinary skill in the art.  See MPEP § 2144.04(V). 
Claim 6: Chin teaches that small artificial trees can have branches made of flexible metal materials (i.e. bendable wire) to facilitate the folding of the branches for storage (paragraph 0002).  
Claim 11: Chin teaches where the collapsible revolving Christmas tree can have the trunk inserted into the base unit (paragraph 0007; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date from the description of the Christmas tree being collapsible and the trunk being inserted into the base unit (i.e. the base is for attaching the trunk) that the base may also be detachable since it must be detached before the trunk can be inserted.
Claim 12: Chin teaches where an audio system includes a speaker and the audio system is located within the base unit (i.e. the speaker is located in the base unit) (paragraph 0026).
Claim 14: Chin teaches a Christmas tree with a plurality of branches attached to a trunk (i.e. a decorative artificial tree) (paragraph 0005).  Chin teaches that smaller artificial trees may have branches made of flexible metal materials (i.e. bendable wire) (paragraph 0002).  Chin shows the branches as having a plurality of sub-branches that appear to be continuous with the main branch as there are not lines to indicate a joint (Fig. 1), and therefore it would have been obvious to one of ordinary skill in the sub-branches are also made of flexible metal materials.  Furthermore, Chin teaches that parts of the Christmas tree may be made of metal, such as parts subject to wear and/or stress or used for the conduction of electricity (paragraph 0038).  The tree also has an audio system for playing sounds or music (paragraph 0005) and may have lights in the branches of the tree wherein power from the base unit to the lights is conducted via wires and contact points (paragraph 0034).  It would have been obvious since each branch with its sub-branches appear as one continuous unit as shown in Fig. 1 that the lights (i.e. a plurality of light sources) are also placed on sub-branches.  Chin teaches that the trunk is made in sections and connectors are designed to accept the branches of the tree and which may be attached with pins (paragraph 0019).  Chin teaches that the amount of power conducted through the contact points is the minimal amount needed for lighting the LED lights (i.e. the light sources illuminate) (paragraph 0036).  Chin teaches that the audio system includes a speaker and may play back music, voice sounds, and/or other sounds (i.e. the speaker plays audio) (paragraph 0026).
Claim 16: Chin teaches that smaller artificial trees may have branches made of flexible metal materials (i.e. bendable wire) to facilitate the folding of the branches for storage (paragraph 0002).  Chin shows the branches as having a plurality of sub-branches that appear to be continuous with the main branch as there are not lines to indicate a joint (Fig. 1), and therefore it would have been obvious to one of ordinary skill in the sub-branches are also made of flexible metal materials.  Furthermore, Chin teaches that parts of the Christmas tree may be made of metal, such as parts subject to wear and/or stress or used for the conduction of electricity (paragraph 0038).  It would have been obvious to one of ordinary skill in the art that sub-branches made of flexible metal materials are capable of being (i.e. can be) twisted around each other because the material property of flexible metal renders the sub-branches as capable of being twisted together.

Claims 4, 7, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub. No. 2009/0003012) as applied to claims 1 and 17 above, and further in view of Katsumata (US PGPub. No. 2006/0044822).
Claim 4: The teachings of Hsu regarding claims 1 and 17 are outlined above.  Hsu teaches a lighting tree (i.e. an artificial tree) with decorative effects (i.e. the  artificial tree is a decorative artificial tree) (paragraph 0005) wherein the tree includes a base, a stand 11 mounted on the base, multiple branches connected to the stand (i.e. a plurality of branches attached to the stand), multiple leaves expanding from each of the branches, and a control box (paragraph 0011).  However, Hsu does not teach where light sources are placed at the end of sub-branches.
In a related field of endeavor, Katsuma teaches an electrical tree structure (i.e. a decorative artificial tree) that imitates a tree shape having a trunk member, one or plural middle branch members connected to the trunk member, and a plurality of twig members (paragraph 0008).  The twig member has a light-emitting diode at the center of a holding member (i.e. sub-branches) made of transparent resin (paragraph 0008) and the holding member is shaped like a flower or leaf (paragraph 0009) (i.e. a light source at the end of sub-branches).  
As Hsu and Katsuma both teach a lighted artificial tree, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hsu to include where the light source is at an end of the branches to include a light source on a flower or leaf (i.e. at the end of sub-branches) as this feature is considered to be conventionally known for a lighted artificial tree as taught by Katsuma.  This combination is considered to be combining prior art elements according to known methods to yield predictable results, and one would have had a reasonable expectation of success.  See MPEP § 2143(I)(A).
Claim 7: Katsuma teaches that a protective cover is wound around the trunk member (paragraph 0048) and similarly may also cover a middle branch member or twig member (paragraph 0050) (i.e. a wrapping is around at least a portion of the tree).
Claim 9: Katsuma teaches that a known resin (i.e. a polymer) can be applied to the holding member (i.e. at least a portion of the tree).
Claim 10: Katsuma teaches that the known resin can be transparent and colorless or transparent with color (paragraph 0033) such that the color of light is white, pink, red, etc. to imitate the flower portion of a cherry tree (paragraph 0035).  These teachings render as obvious that white is a desired color and also that color is an aesthetic design change.  The courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art absent an objective showing.  See MPEP § 2144.04(I).
Claim 18: Katsuma teaches that a protective cover is wound around the trunk member (paragraph 0048) and similarly may also cover a middle branch member or twig member (paragraph 0050) (i.e. a wrapping is around at least a portion of the tree).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub. No. 2009/0003012) and Katsumata (US PGPub. No. 2006/0044822) as applied to claim 7 above, and further in view of Wikipedia (“Aluminum Christmas tree”, NPL attached).
Claim 8: The teachings of Hsu and Katsumata regarding claim 7 are outlined above.  Katsuma teaches that a protective cover is wound around the trunk member (paragraph 0048) and similarly may also cover a middle branch member or twig member (paragraph 0050) (i.e. a wrapping is around at least a portion of the tree).  However, neither of these references teach aluminum foil as a wrapping.
In a related field of endeavor, Wikipedia teaches that an artificial Christmas tree made of aluminum was popular from 1958 to about the mid-1960s and have found a secondary market online by the mid-2000s (1st paragraph).  Wikipedia teaches that aluminum paint has been known to be sprayed to coat Christmas trees causing it to appear as if fashioned of molten silver (“Manufacturing”).  Aluminum Christmas trees have aluminum branches attached to a wooden or aluminum central pole and that have woven aluminum needles (“Design”).  The teaching of woven aluminum needles is considered to teach where branches are wrapped with aluminum foil (i.e. wrapped due to being woven and foil due to being needles which are typically thin, where needles being thin is indicated in the images).
As Hsu, Katsumata, and Wikipedia all teach artificial trees, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tree of Katsumata-modified Hsu to include where the protective cover may be aluminum paint (i.e. an aluminum foil after the paint dries) or alternatively where branches include aluminum needles as taught by Wikipedia as these features are considered to be conventionally known for artificial trees.  This combination is considered to be combining prior art elements according to known methods to yield predictable results, and one would have had a reasonable expectation of success.  See MPEP § 2143(I)(A).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub. No. 2009/0003012) as applied to claim 1 above, and further in view of Sullivan (GB 2112281A).
Claim 13: The teachings of Hsu regarding claim 1 are outlined above.  Hsu teaches a lighting tree (i.e. an artificial tree) with decorative effects (i.e. the  artificial tree is a decorative artificial tree) (paragraph 0005) wherein the tree includes a base, a stand 11 mounted on the base, multiple branches connected to the stand (i.e. a plurality of branches attached to the stand), multiple leaves expanding from each of the branches, and a control box (paragraph 0011).  The control box activates the lighting elements to produce light (i.e. the lights sources illuminate) (paragraph 0014) and is equipped with a speaker to output sounds (i.e. the tree includes a speaker and the speaker plays audio) (paragraph 0015).  However, Hsu does not teach where the speaker is attached as claimed.
In a related field of endeavor, Sullivan teaches a decorative Christmas tree having an integral wiring system molded within the trunk (i.e. the tree is an artificial tree) (p. 1, lines 3-8).  Sullivan teaches that the tree may include a mini-cassette player to play music and the speaker is situated in the apex of the tree forming part of the crowning decoration (i.e. the speaker is attached to one or more of the branches or the trunk of the tree constituting the apex) (p. 1, lines 21-27).
As Hsu and Sullivan both teach an artificial tree with a speaker, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hsu to include where the speaker may be located at the apex of the tree (i.e. attached to the top branch or trunk portion forming the apex of the tree) as this is considered a conventionally known location for a speaker of an artificial tree as taught by Sullivan.   This combination is considered to be combining prior art elements according to known methods to yield predictable results, and one would have had a reasonable expectation of success.  See MPEP § 2143(I)(A).  Alternatively, the location of the speaker is considered a rearrangement of parts, which the courts have held to be an obvious matter of design choice and is not considered a patentable distinction over the prior art absent an objective showing.  See MPEP § 2144.04(VI)(C).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub. No. 2009/0003012) and Chin et al. (US PGPub. No. 2007/0253191) as applied to claim 14 above, and further in view of Katsumata (US PGPub. No. 2006/0044822).
Claim 15: The teachings of Hsu and Chin regarding claim 14 are outlined above.  However, neither of these references teach the claimed wrapping.  
In a related field of endeavor, Katsuma teaches an electrical tree structure (i.e. a decorative artificial tree) that imitates a tree shape having a trunk member, one or plural middle branch members connected to the trunk member, and a plurality of twig members (paragraph 0008).  The twig member has a light-emitting diode at the center of a holding member (i.e. sub-branches) made of transparent resin (paragraph 0008) and the holding member is shaped like a flower or leaf (paragraph 0009) (i.e. a light source at the end of sub-branches).  Katsuma teaches that a protective cover is wound around the trunk member (paragraph 0048) and similarly may also cover a middle branch member or twig member (paragraph 0050) (i.e. a wrapping is around at least a portion of the tree).
As Hsu, Chin, and Katsuma all teach a lighted artificial tree, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tree of Chin-modified Hsu to include where a protective cover is wound around the trunk, branch, and/or twig portions of the tree as this feature is considered to be conventionally known for a lighted artificial tree as taught by Katsuma.  This combination is considered to be combining prior art elements according to known methods to yield predictable results, and one would have had a reasonable expectation of success.  See MPEP § 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784